DETAILED ACTION

Claim Objections
Claims 22 and 24-26 are objected to because of the following informalities:  
In claim 22, line 1, “1” should change to --21 --.
In claim 24, line 1, “1” should change to --21 --.
In claim 25, line 1, “1” should change to --21 --.
In claim 26, line 1, “1” should change to --21 --.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 25, 29-37 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyde et al  (US 2015/0109181 A1) [cited by applicant].
Hyde et al disclose an antenna comprising: a first surface 702 having antenna elements (540, paragraph 57); and a guided wave transmission line (combination of trough 502 and iris 518) coupled to the first surface and comprising a waveguide with a top waveguide portion 520, the first surface being over the top waveguide portion, a bottom waveguide portion (along 502) below the top waveguide portion, and a coupling surface 701 between the top and bottom waveguide portions, the coupling surface configured to couple a guided feed wave from the bottom waveguide portion to the top waveguide with a power distribution that is more uniform 
Since all the claimed structures are shown by Hyde et al, the functional languages in the dependent claims would result.

Claims 21, 25, 29-37 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (6,664,867) [cited by applicant].
Chen discloses an antenna comprising: a first surface 202 having antenna elements (190-196); and a guided wave transmission line 108 coupled to the first surface and comprising a waveguide with a top waveguide portion 122 the first surface being over the top waveguide portion, a bottom waveguide portion 110 below the top waveguide portion, and a coupling surface 130,132 between the top and bottom waveguide portions, the coupling surface configured to couple a guided feed wave from the bottom waveguide portion to the top waveguide with a power distribution that is more uniform with respect to the antenna elements of the first surface than the power distribution the top waveguide would provide alone without presence of the coupling surface and bottom waveguide or the coupling surface configured to couple a guided feed wave from the bottom waveguide portion to the top waveguide with a power distribution with respect to the antenna elements of the first surface that is different than 
Since all the claimed structures are shown by Hyde et al, the functional languages in the dependent claims would result.

Allowable Subject Matter
Claims 22-24, 26-28 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Lim, Shapiro, Lamberty, Sikes, Harvey and Izadian are cited as of interested and illustrated a similar structure to an antenna assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845